DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 10-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-2 and 4-8 are directed to determining if a message form an IM service has a phrase in it and then printing the message if the phrase is in the message (other limitations have been added to determine when to print the message); and
New claims 10-12 are directed to receiving multiple messages from an IM service, generating print data from a first message, storing the print data and a print execution phrase in a subsequent second message, determining if that phrase is in a third message, and then printing the print data from the first message if the print execution phrase is in the third message.   
The inventions are independent or distinct because the two inventions are directed to different fields of endeavor. That is, invention 1 (claims 1-2 and 4-8) is directed to printing one message if a print execution phrase is in that message, whereas invention 2 (claims 10-12) is directed to printing one message if the print execution phrase is in a third message different than the first message. In addition, these inventions are not obvious variants of each other based on the current record. Moreover, there is a search and/or examination burden for the patentably distinct inventions as set forth above at least because the inventions or groupings of patentably indistinct inventions require a different field of search (e.g. searching different 
Since Applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-2, 4-8, and 10-12 are pending in the instant application with claims 10-12 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-043240 A to FERLITSCH, as evidenced by the English language machine translation of FERLITSCH (hereinafter, English language machine translation of FERLITSCH), in view of U.S. .

In regard to claims 1 and 8, FERLITSCH discloses an image forming apparatus (English language machine translation of FERLITSCH, [0110], printing apparatus), comprising: 
a message acquirer (English language machine translation of FERLITSCH, [0105], CPU of printing apparatus) that acquires a message from a server that provides messages posted from a plurality of devices to each of the plurality of devices in a chronological order (English language machine translation of FERLITSCH, [0064], IM service; moreover, [0005] and [0016] of Applicant’s filed specification discloses that this claimed description is an IM service); 
a print data generator (English language machine translation of FERLITSCH, [0105], CPU of printing apparatus) that generates print data, based on the message (English language machine translation of FERLITSCH, [0069], attach a file to be printed to an instant message); 
a message determiner (English language machine translation of FERLITSCH, [0105], CPU of printing apparatus) that determines whether a print execution phrase is included in the message (English language machine translation of FERLITSCH, [0069], text format would be in the IM message to start the task, the task including a print job); and 
a print data output controller (English language machine translation of FERLITSCH, [0105], CPU of printing apparatus) that performs control to output the print data if the messenger determiner determines that the print execution phrase is included (English language machine translation of FERLITSCH, [0069] and [0071], text format would be in the IM message to start the task, the task including a print job).

FERLITSCH does not specifically disclose a posting source user ID for identifying a user posting the message or wherein the print data output controller performs control to: execute outputting the print data, if a user ID, which is identified by a one-dimensional code or a two-dimensional code displayed on a display of a mobile terminal device of the user and is read by the image forming apparatus, matches the posting source user ID.
Kushida, however, discloses a QR code (i.e., the claimed two-dimensional code) can indicate a user ID and a URL of where a print file is stored (Kushida, [0034] and [0042]), that this user ID is also associated with the print data to be printed (Kushida, [0056], user identification information matches personal information stored in the personal information storage area, and [0061] storing the user identification information in association with the print data), and that this QR code can be scanned in order to retrieve the print data and print the print data (Kushida, [0050] and [0053]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kushida with the teachings of FERLITSCH so that print data can only be provided to specific users (Kushida, [0062]), which would increase the security of the system.
Kushida does not specifically disclose that the QR code (i.e., the claimed two-dimensional code) is displayed on a display screen of a mobile terminal for reading.
LI, however, discloses a QR code (i.e., the claimed two-dimensional code) for authentication can be displayed on a display screen of a mobile terminal for reading (LI, [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of LI with the teachings of Kushida and FERLITSCH because digitizing paper records (i.e., displaying the QR code instead of printing 

In regard to claim 2, which depends from claim 1, FERLITSCH discloses wherein the print execution phrase is a character string decided by the user (English language machine translation of FERLITSCH, [0069], text format would be in the IM message to start the task, the task including a print job, the text format would be the claimed character string and would necessarily be decided by a user at some point since the system would need to be programmed that way).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FERLITSCH, as evidenced by the English language machine translation of FERLITSCH, in view of Kushida and LI, and further in view of U.S. Patent Application Publication No. 2003/0107756 A1 to Dan et al. (hereinafter, Dan).  

In regard to claim 4, which depends from claim 1, neither FERLITSCH, Kushida nor LI specifically disclose wherein if the message determiner determines that the message includes the print execution phrase, the print data output controller suspends outputting the print data when an operation is being performed by the user or when the image forming apparatus is executing a job.
Dan, however, discloses/makes obvious wherein if it is determined that the message includes the print execution phrase, the print data output controller suspends outputting the print data when an operation is being performed by the user or when the image forming apparatus is executing a job (Dan, [0031], printers ubiquitously have a FIFO buffer for a print queue, which would mean that if someone submits a print job before the user submits a print job, the print data output controller would suspend outputting the print data when the image forming apparatus is executing a job since a common image forming apparatus cannot print two jobs at the same time). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dan with the teachings of LI, Kushida and FERLITSCH since FIFO buffers are ubiquitously used for print queues. Since a common image forming apparatus cannot print two jobs at the same time, the print data output controller would need to suspend outputting the print data when the image forming apparatus is executing a job. Note that the FIFO buffer would result in the suspension since it is a First In First Out buffer. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FERLITSCH, as evidenced by the English language machine translation of FERLITSCH, in view of Kushida, LI and Dan, and further in view of U.S. Patent Application Publication No. 2020/0210124 A1 to Tabuchi et al. (hereinafter, Tabuchi).  

In regard to claim 5, which depends from claim 4, neither FERLITSCH, Kushida, LI, nor Dan specifically disclose a message poster that posts, to the server, a message by which whether to reserve output of the print data is selectable, if the message includes the print execution phrase, when an operation is being performed by the user or when the image forming apparatus is executing a job.
Tabuchi, however, discloses/makes obvious a message poster that posts, to the server, a message by which whether to reserve output of the print data is selectable, if the message includes the print execution phrase, when an operation is being performed by the user or when the image forming apparatus is executing a job (Tabuchi, [0057], CPU of one of the image forming apparatuses can control the external device to display buttons for selecting whether to continue print or to print the print data using another image forming apparatus, if the user were to continue to print, then the output would be reserved as required by the claim). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tabuchi with the teachings of Dan, LI, Kushida, and FERLITSCH for user convenience by allowing the user to decide whether to wait for the printer to be ready or to choose to print to a different printer. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FERLITSCH, as evidenced by the English language machine translation of FERLITSCH, in view of Kushida, LI Dan, and Tabuchi, and further in view of U.S. Patent No. 6,678,068 B1 to Richter et al. (hereinafter, Richter).  

In regard to claim 6, which depends from claim 5, neither FERLITSCH, Kushida, LI, Dan, nor Tabuchi specifically disclose wherein if the message includes a content indicating that the output of the print data is reserved and when the image forming apparatus determines to be possible to execute a job for outputting the print data, the message poster posts, to the server, a message indicating to be possible to execute the job for outputting the print data.
Richter, however, discloses/makes obvious wherein if the message includes a content indicating that the output of the print data is reserved and when the image forming apparatus determines to be possible to execute a job for outputting the print data, the message poster posts, to the server, a message indicating to be possible to execute the job for outputting the print data (Richter, col. 17, lines 41-46, user is informed of the current print status, which is the claimed message indicating that it comes the turn). 
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FERLITSCH, as evidenced by the English language machine translation of FERLITSCH, in view of Kushida and LI, and further in view of U.S. Patent Application Publication No. 2011/0055356 A1 to NONAKA.  

In regard to claim 7, which depends from claim 1, neither FERLITSCH, Kushida nor LI specifically disclose wherein if the message includes the print execution phrase, the print data output controller performs control to display a confirmation screen, and when a confirmation operation is performed by the user, the print data output controller outputs the print data.
NONAKA, however, discloses/makes obvious wherein if the message includes the print execution phrase, the print data output controller performs control to display a confirmation screen, and when a confirmation operation is performed by the user, the print data output controller outputs the print data (NONAKA, [0140], MFP displays the print confirmation screen (item 1105B in Fig. 12B) on the display). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of NONAKA with the teachings of LI, Kushida and FERLITSCH so the user can confirm that the correct job is to be printed, which would save paper and time by not printing incorrect jobs requiring preprinting to print correct job.  

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-2 and 4-8 have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        01/01/2022